IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                             Assigned on Briefs November 20, 2008

                  STATE OF TENNESSEE v. BOBBY JOE ROLLINS

                        Appeal from the Circuit Court for Marshall County
                               No. 17559    Robert Crigler, Judge



                     No. M2008-00284-CCA-R3-CD - Filed December 31, 2008


Following a jury trial, the Defendant, Bobby Joe Rollins, was convicted of aggravated robbery.1 For
this Class D felony, he was sentenced to twenty-eight years in the Department of Correction as a
Range III, persistent offender. In this appeal, the Defendant argues that the evidence presented at
trial is insufficient to support his conviction and that his sentence is excessive. We affirm the
judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed in
                    accordance with Rule 20, Tenn. Ct. Crim. App. R.

DAVID H. WELLES, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
NORMA MCGEE OGLE, JJ., joined.

Christopher P. Westmoreland, Shelbyville, Tennessee, for the appellant, Bobby Joe Rollins.

Robert E. Cooper, Jr., Attorney General and Reporter; Mary W. Francois, Assistant Attorney
General; Charles Crawford, District Attorney General; and Weakley E. Barnard, Assistant District
Attorney General, for the appellee, State of Tennessee.



                                     MEMORANDUM OPINION

                                       Factual Background
        The evidence presented at trial established that on the morning of December 12, 2006, the
Defendant entered the Discount Tobacco Outlet store in Lewisburg, Tennessee. After other
customers in the store left, the Defendant approached the store manager who was working the cash
register and asked for a package of cigarettes. The store manager turned and got the requested
cigarettes. When she placed the cigarettes on the counter, she noticed that the Defendant had placed

       1
           See Tenn. Code Ann. § 39-13-402.
a pistol on the counter, partially covered with his hand. The Defendant told the manager that he had
a gun and that he wanted all the cash. The manager complied with his request and gave him the cash
on hand, approximately two hundred and fifty dollars. The Defendant also demanded a carton of
cigarettes, which the manager gave him. The Defendant then left the store with the cash and the
cigarettes.

        The store manager recognized the Defendant as someone who previously had been in the
store as a customer between five and ten times. The store also had a video surveillance camera
which recorded the entire robbery. The video recording was shown to the jury.2 Police officers
responded to the store manager’s telephone call. The first police officer who responded viewed the
store video recording and recognized the Defendant from previous contacts with him. The following
day, the Defendant was stopped for driving a vehicle with expired tags. Upon stopping the vehicle,
the officer determined that there was an outstanding warrant for his arrest for the aggravated robbery
that had taken place the previous day. The Defendant was taken into custody.

       At trial, the store manager identified the Defendant in court as the person who committed the
robbery. She stated she was one hundred percent certain of her identification of the Defendant.

        On appeal, the Defendant does not argue that the evidence at trial was insufficient to support
his identity as the perpetrator of the aggravated robbery. Indeed, in an effort to prove that he was
intoxicated at the time he committed the robbery, the Defendant called as witnesses two individuals
who were in the vehicle with him when he arrived at the store to commit the robberies. Both of these
“defense” witnesses stated that the Defendant entered the store with a pistol for the purpose of
committing a robbery. Both witnesses also testified that the Defendant had consumed alcoholic
beverages prior to committing the robbery.

                                    Sufficiency of the Evidence
         On appeal, the Defendant argues that the evidence presented at trial was insufficient to
support his conviction because the proof showed that the Defendant’s intoxication rendered him
incapable of “forming the intent to commit any crime.” Although the Defendant did not testify, the
two witnesses that he presented testified that he had been drinking on the morning prior to the
robbery. One witness testified that the Defendant had consumed at least six cans of beer. The other
witness testified that the Defendant had consumed a pint of wine. Neither of these witnesses testified
that in their opinion, the Defendant was intoxicated when he entered the store. In fact, one of these
witnesses testified that in his opinion, the Defendant was not drunk. The Defendant also called a
psychologist as an expert witness. The psychologist testified that he had diagnosed the Defendant
as having “polysubstance dependance,” which he described as a condition in which a person is
addicted to more than one substance, such as alcohol and another drug. On cross-examination, this
expert witness admitted that the Defendant exhibited signs of untruthfulness during the expert’s
examination of the Defendant.



       2
           The record on appeal does not contain the video recording.

                                                        -2-
       It was clearly within the province of the jury to reject the Defendant’s claim that he was too
intoxicated to intentionally or knowingly commit the aggravated robbery. It is apparent that the jury
gave no credibility to this claim. We conclude that the evidence introduced at trial is sufficient to
support the finding by the jury of the Defendant’s guilt of aggravated robbery beyond a reasonable
doubt.

                                                 Sentencing
         The Defendant also argues on appeal that his sentence is excessive because the trial court
erred in considering the enhancing factors and gave no weight to any mitigating factors. The
Defendant’s sentencing range was between twenty and thirty years. In sentencing the Defendant, the
trial judge emphasized that he placed great weight on the Defendant’s previous history of criminal
convictions and criminal behavior in addition to the convictions necessary to establish the Defendant
as a Range III offender. The presentence report reflects that the Defendant had at least two felony
convictions in addition to those necessary to establish his range. His felony convictions include one
aggravated assault, one robbery, and four burglaries. In addition, the report reflects that the
Defendant had more than twenty misdemeanor convictions, approximately fifteen of which were for
public intoxication or driving while under the influence of an intoxicant. The Defendant was
approximately sixty years old at the time he was sentenced. He has no significant employment
history. His criminal convictions span a period of approximately forty years. We conclude that the
trial court did not err or abuse its discretion in setting the Defendant’s sentence at twenty-eight years
to be served in the Department of Correction.

                                           Conclusion
        Following our review of this record, we conclude that the evidence introduced at trial is
sufficient to support the finding by the jury of guilt beyond a reasonable doubt for aggravated
robbery. We further conclude that the Defendant’s sentence was lawfully and properly imposed
under our sentencing law. No error of law requiring a reversal of the judgment is apparent on the
record. Accordingly, the judgment of the trial court is affirmed in accordance with Rule 20 of the
Rules of the Court of Criminal Appeals.



                                                        ______________________________
                                                        DAVID H. WELLES, JUDGE




                                                  -3-